Citation Nr: 0431043	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  02-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish legal entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The appellant claims he had World War II Service in the 
Commonwealth Army of the Philippines (USAFFE) and as a 
recognized guerrilla.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO disallowed the appellant's 
claim for entitlement to VA benefits.

The Board notes that the appellant had testified at a 
videoconference hearing with the undersigned in August 2003, 
but the tape of that hearing was lost.  The veteran was 
offered an opportunity to request another hearing, but did 
not respond.

In October 2004 the Board granted the appellant's motion to 
advance this case on the docket.


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was most recently denied 
in a November 2000 decision by the RO, based on service 
department certification that the claimant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces. The claimant did not perfect appeals from those 
decisions.

2.  Since the last decision, the claimant has not submitted 
evidence which raises a reasonable possibility of 
substantiating the claim.




CONCLUSION OF LAW

1.  The November 2000 decision disallowing the appellant's 
claim for legal entitlement to VA benefits is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

2.  New and material evidence has not been submitted to 
reopen the claim for legal entitlement to VA benefits.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective prior to this 
appeal, it is not applicable in this case because the law and 
not the evidence is dispositive of the appellant's claim.  
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. New and Material Evidence-Veteran Status

Among the evidence previously reviewed by the RO in November 
2000 is the appellant's initial claim for entitlement to VA 
benefits filed in November 1988, along with subsequent 
statements in support of this claim and application forms.

The RO requested verification of service from the Service 
Department and a reply was received in December 1972 stating 
that the subject had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The appellant submitted documents that included an Affidavit 
for Philippine Army Personnel, which indicated that he was a 
prisoner of war who surrendered and was released, but he 
denied surrender under proclamation number 17.  This 
affidavit did not show  guerilla service.  It did indicate 
that he was inducted in the USAFFE on September 1, 1941, was 
attached to H. Co. 2nd Bn, 52nd Inf.  This record also 
indicates that he was a prisoner of war in April 1942, but 
escaped the Bataan Death March and was a civilian from April 
1942 to August 1943.  This affidavit further indicates that 
he served as a guerilla with the USPIF from August 1943 to 
August 1945.  However his individual finance record showed no 
pay periods for USAFFE service and Guerrilla service.

Appellant also submitted an affidavit dated in November 1948 
from a physician indicating that he treated the appellant for 
malaria between August 1942 and January 1943.  He submitted a 
May 1976 certification that he served with "Hq Co 51st Bn, 
52nd Div," although no dates of recognition were written and 
his name was not noted to be in the Approved Revised 
Reconstructed Guerilla Roster of 1948.  He also submitted a 
sworn and notarized statement dated in January 1988 from 
another physician stating that he was in the same USAFFE unit 
as the appellant and treated him for medical problems such as 
malaria and peptic ulcer while they served together.  He also 
submitted a certification dated in September 1988 from a 
doctor showing treatment for various medical problems.  

The RO first disallowed the appellant's claim in December 
1989.  The RO informed him of the fact that the United States 
Department of the Army found no evidence that he was a member 
of the Philippine Commonwealth Army, USAFFE inducted into the 
service of the Armed Forces or the he had recognized guerilla 
service.  

The appellant filed repeated claims to reopen, which were 
denied by the RO in May 1999, July 1999 and November 2000, 
respectively.  In support of his claims, he repeatedly 
submitted copies of the Affidavit for Philippine Army 
Personnel, the November 1948 doctor's affidavit and January 
1988 buddy/doctor's statement.  He also submitted documents 
from the Philippine Army dated in November 1988, March 1997 
and July 1999 that certified that he served in the USAFFE 
from September 1941 to February 1946 and was attached to H. 
Co. 2nd Bn, 52nd Inf.  In each of the denials the RO advised 
the appellant that his claimed service was not verified and 
that documents provided by the Philippine government would 
not serve to establish military service in the Armed Forces 
of the United States.  

The appellant filed the current claim to reopen in September 
2001 and submitted another duplicate Affidavit of Philippine 
Army Personnel, as well as the duplicate November 1948 
doctor's affidavit and January 1988 buddy/doctor's statement.  
He also submitted duplicates of the Philippine certificates 
from May 1976, November 1988, March 1997 and July 1999 that 
had been previously considered.

The appellant submitted a photocopy of a service award 
received by the Republic of the Philippines that cited 
various awards received by the appellant, including the 
Philippine Defense Ribbon, American Defense Medal, Asiatic-
Pacific Theater Medal with Ribbon, among others.  This 
service award, which was not previously reviewed by the RO in 
November 2000 was pursuant to the Armed Forces of the 
Philippines and was dated January 21, 1954.  He also 
submitted a psychiatric examination dated in August 2001 that 
diagnosed post-traumatic stress disorder and linked that 
disorder to his history of service as a USAFFE guerilla.  
Other medical records from 2001 were submitted showing 
treatment for various medical problems, with no discussion 
about the nature of the appellant's service.  Other new 
evidence includes sworn affidavits executed in June 2002 and 
August 2003 by an individual who claimed to have served with 
the appellant and knew him to be a member of a guerilla unit 
and served in the same USAFFE unit with him.  

Also received by the RO after November 2000 is an August 2000 
certification document from the Philippine government that 
provided the same information as those dated in 1997 and 
1999.  The appellant also submitted another sworn statement 
dated in December 2002 as well as an unsworn undated 
statement by the same individual who had submitted a sworn 
statement in January 1988; again the statement repeated the 
same assertions that he served with the appellant as a 
recognized guerilla with the USAFFE.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2004).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2004).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.   

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Eligibility for VA benefits is governed by statutory and 
regulatory law, which define an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A "service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service.  38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.  

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims has 
held that a service department determination as to an 
individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In this case, the Board notes that the appellant has 
submitted some new evidence that was not previously reviewed 
by the RO, such as the service award he received from the 
Republic of the Philippines and the records of medical 
treatment from 2001, including treatment for post-traumatic 
stress disorder said to be linked to service.  The majority 
of the records sent however, were duplicates of evidence 
previously sent or contained the same information as prior 
evidence.  None of the new records show that the appellant 
had qualifying service.  The service award came from the 
Philippine government and fails to satisfy the requirements 
of 38 C.F.R. § 3.203 as acceptable proof of service, as this 
is not an official document of the appropriate U.S. service 
department.

Evidence from nonofficial sources and affidavits are not 
"proof" in establishing validity of service.  If the evidence 
is not competent to establish proof of service, it 
necessarily follows that the evidence cannot serve as a basis 
to reopen.

The Board finds that new and material evidence has not been 
received, and the petition to reopen must be denied.


ORDER

The petition to reopen the claim for legal entitlement to VA 
benefits is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



